Citation Nr: 9919247	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  94-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of 
fractured cervical spine, secondary to service-connected 
lumbosacral strain.

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to June 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 rating 
decision which granted a 10 percent rating for lumbosacral 
strain, effective in May 1992, and a January 1994 rating 
decision which denied service connection for residuals of 
fractured cervical spine on a secondary basis, both by the 
Winston-Salem, North Carolina RO.  This case was before the 
Board in January 1997 and July 1998 when it was remanded for 
additional development.  By rating decision dated in October 
1998, the rating for lumbosacral strain was increased from 10 
percent to 40 percent, effective in May 1992, and the appeal 
was continued.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans' claims has been obtained by the 
RO.

2.  There is no relationship between the veteran's service-
connected lumbosacral strain and residuals of fractured 
cervical spine or of any increase in disability associated 
with residuals of fractured cervical spine and the service-
connected lumbosacral strain.

3.  The veteran's lumbosacral strain is manifested by 
complaints of constant low back pain.  Clinical findings show 
no more than severe disability.



CONCLUSIONS OF LAW

1.  Residuals of fractured cervical spine are not proximately 
due to or the result of service-connected disease or injury.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) 
(1998).

2.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5289, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served from February 1981 to June 1988.  Service 
medical records note that the veteran was seen on several 
occasions with complaints of low back pain.  Diagnoses 
included lumbar strain, lumbosacral strain, and mechanical 
low back pain.  Service medical records are negative for any 
injuries or complaints concerning the cervical spine.

Private treatment records note that the veteran was injured 
in a September 1990 automobile accident.  The veteran was 
thrown from his vehicle and suffered a fracture of the 
cervical spine with resultant quadriplegia. 

A September 1992 letter from Dr. Philip Van Campen, the 
veteran's private physician, notes that the veteran was seen 
in June 1990 with complaints of neck and lower back pain as a 
result of a lifting accident.

An October 1992 VA examination report notes a history of 
chronic lumbosacral strain and a previous "fracture of C-6 
with resultant quadriplegia."  Upon examination it was noted 
that the veteran had "no tenderness in the lumbar spine 
since his quadriplegia resulted in a sensory loss about the 
C-7 level."  Examination revealed no tenderness in the 
lumbosacral spine since the veteran's quadriplegia resulted 
in a sensory loss about the C-7 level.  Straight leg raising 
was negative.  X-rays of the lumbosacral spine revealed 
slight straightening of the normal lordotic curve and a 
slight rotary scoliosis.  X-rays were otherwise unremarkable.  
Diagnoses included status-post fracture of the cervical spine 
with resultant quadriparesis and a history of chronic 
lumbosacral strain.

By rating decision dated in November 1992, the RO granted 
service connection for chronic lumbosacral strain, evaluated 
as 10 percent disabling, effective in May 1992.

In an April 1993 letter, Dr. Van Campen opined that "[the 
veteran's] service related injuries weakened his spinal 
musculature.  This weakness sufficiently allowed for a much 
greater injury to occur to his spine from the automobile 
accident than would have occurred had he not been injured in 
the service...."

A December 1993 VA examination report notes that the veteran 
has been wheelchair bound since fracturing his spine in 1990.  
It was also noted that the veteran can stand, but has 
difficulty ambulating.  The examination report notes the 
veteran's history of chronic lumbosacral strain.  Sensory 
examination revealed a paresthesia in a global distribution 
from the armpits distally to the toes.  The veteran was 
hypersensitive on the left and sensation was diminished 2-
point on the right.  Range of motion of the cervical spine 
was 50 degrees of forward flexion, 50 degrees of lateral 
rotation, and 15 degrees of extension.  There was full range 
of motion of the lumbosacral spine in all planes.  Diagnoses 
included C-6 fracture with an incomplete paraparesis at a 
level distal to the fracture, and muscular skeletal back 
strain with benign examination.  The examiner noted, "I have 
been asked to comment on whether or not his weakened spinal 
musculature allowed for a greater injury to the cervical 
spine in the auto accident.  To think that improved LS spine 
or neck musculature would have prevented the [patient's 
fracture] is absolutely ridiculous.  I do not believe, in any 
way, the [patient's] LS back strain effected any consequence 
whatsoever on the [patient's] C6 [fracture]." 

In a May 1994 Appeal to the Board of Veterans' Appeals (VA 
Form 9), the veteran noted that he has "persistent sciatic 
neuritis with characteristic pain and demonstrable muscle 
spasms.  The pain feels like a constant, pronounced burning 
sensation in [his] left torso . . ."  He further indicated 
that he "can bend forward from his waist, but [he] must do 
so extremely slowly."

During an August 1994 personal hearing, the veteran testified 
that he is in pain 24 hour a day.  He indicated that he does 
not take pain medication because it "affects [his] mental 
capacity as far as concentration and ability to focus" go.  
He stated that "[q]uite often [he is] awakened with spasms 
and just tightness in [his] legs."  He further stated that 
because of his paralysis, it bothers him to sit for long 
periods of time.  The veteran also testified that he receives 
Social Security disability payments.

After remand by the Board for additional development in 
January 1997, treatment records were received from the Social 
Security Administration in May 1998.  These treatment records 
note that the veteran was seen for various complaints, 
including quadriplegia secondary to a spinal cord injury.  No 
complaints or findings of lumbosacral strain were noted.

After remand by the Board for additional development in July 
1998, the veteran underwent a special VA spine examination in 
September 1998.  The examination report notes the veteran's 
complaints of constant low back pain, with migration and 
referral to pain in the thoracic region and the lower 
cervical area.  The veteran reported the intensity of this 
pain on a scale of 0-10, where 0 represents no pain and 10 
represents the worst the veteran has ever experienced, as 2-
3.  The veteran also reported a sense of spasm and pressure 
on a daily basis, with associated weakness, stiffness, 
fatigability and lack of endurance.  The examiner noted that 
the veteran sustained a partial quadriplegia in 1990 "which 
is significant and limited his ability to function."  The 
examiner further noted that the veteran requires the use of a 
wheelchair for "approximately 98% of his waking hours."  
The veteran indicated that he is able to drive for 
approximately 6 hours and sits for periods of 1 to 2 hours.  
Examination revealed that the veteran has a very awkward 
gait, requiring the use of crutches for support.  Straight 
leg raising elicited severe pain in the low back and thoracic 
spine, associated with involuntary, severe clonus 
bilaterally.  Functional range of motion for the 
thoracolumbar spine was essentially 0 as the veteran could 
not position himself without the support of his crutches.  
This appeared to be secondary to significant paraspinous 
muscle weakness contributing to the cervical injury.  X-rays 
of the lumbosacral spine revealed no evidence of fractures or 
dislocations.  Minimal lumbar spondylosis in the form of tiny 
osteophytes at L2-L3 and L3-L4 was revealed.  The examiner 
stated that the veteran 

by history reported having symptoms 
referable to apparent low back strain, 
which appeared to be on a chronic basis.  
In reviewing his records we could not 
find any documentation that would 
specifically help to delineate what part 
of his current problem may be referable 
to that problem.  We did not have any 
evidence of MRI, CT scan or other studies 
that would help to identify if there is 
any pathology referable to the lumbar 
spine that was a contributing factor.  
Clearly [the veteran] has marked 
disability referable to his cervical 
injury with profound physical effects 
which include significant loss of 
mobility, increased pain and loss of 
function.  Because of the catastrophic 
nature of cervical injury we cannot 
delineate what effects his lumbar spine 
injury contributes to his current 
condition.  It should be noted that this 
[veteran] is now currently employed as a 
computer specialist and attempts to 
perform activities of daily living but 
clearly he has profound disability 
referable to his spine.

Other evidence submitted by the veteran includes a May 1997 
statement in which the veteran noted that he has not received 
medical treatment since April 1993 and remains a 
quadriplegic.


Analysis

Residuals of Fractured Cervical Spine

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim that is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim of service connection for residuals of fractured 
cervical spine on a secondary basis is well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links the claimed disability to a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran contends that his service-connected lumbosacral 
strain aggravated a post-service injury to the cervical 
spine.  The veteran has submitted evidence that his private 
physician is of the opinion that such an aggravation did 
indeed occur.  This evidence, makes his claim plausible-well 
grounded.  However, for the reasons set out below, the Board 
finds that a grant of service connection is not warranted.  

Applicable regulation provides that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a); Allen, supra; Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In the case at hand, the preponderance of the evidence is 
against the veteran's claim for service connection.  Although 
the veteran has submitted an opinion from his private 
physician relating residuals of fractured cervical spine to 
service-connected lumbosacral strain, this opinion is based 
on a history provided by the veteran and is not substantiated 
by other medical records.  Thus, the opinion is unreliable.   
See Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  The opinion rendered 
by the VA examiner in December 1993 is given more weight, as 
the examiner was able to review the veteran's claims file 
prior to examination.  For these reasons the Board concludes 
that the preponderance of the evidence is against service 
connection for residuals of fractured cervical spine on a 
secondary basis and the appeal is denied.


Lumbosacral Strain

The veteran contends that his service-connected lumbosacral 
strain is more disabling than currently evaluated.  
Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
he has submitted a claim that is plausible-capable of 
substantiation.  Murphy, supra; Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently assigned a 40 percent rating under 
Diagnostic Code 5295, lumbosacral strain.  Under the 
applicable criteria, severe disability with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  This is the maximum rating under Code 5295

In the alternative, there are other Codes which could be 
considered to include Diagnostic Code 5292 which again 
provides a maximum 40 percent rating for severe limitation of 
motion of the lumbar spine.  Accordingly, application of this 
Code would not provide the veteran with a higher evaluation.  
Diagnostic Code 5289 provides a 40 percent evaluation for 
ankylosis of the lumbar spine when in a favorable position 
and 50 percent when in an unfavorable position.  Another 
alternative would be to rate the condition as intervertebral 
disc syndrome.  In this regard, Diagnostic Code 5293 provides 
a 60 percent rating when the disc syndrome is pronounced; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  A 40 percent rating is warranted when there are 
severe recurring attacks with intermittent relief.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The examinations of record do not provide a basis for an 
award higher than 40 percent under Diagnostic Code 5289.  For 
instance, although range of motion for the thoracolumbar 
spine was reported as "essentially 0" upon VA examination 
in 1998, this was attributed to the veteran's nonservice-
connected cervical spine disability.  X-rays findings for the 
lumbosacral spine are negative.  There is no ankylosis of the 
lumbar spine, either favorable or unfavorable, due to the 
veteran's service-connected low back disability.  

In addition, the examinations of record do not provide a 
basis for an award higher than 40 percent under Diagnostic 
Code 5293.  For instance, although muscle spasm was reported, 
lumbar disc disease has not been diagnosed.  Moreover, the 
sensory deficits that were noted were attributed to the 
veteran's nonservice-connected cervical spine disability.  
Certainly, there is no evidence of the persistent symptoms 
due to the veteran's service-connected lumbosacral strain 
that would be required for a finding of pronounced 
disability.

The Board notes that the veteran has been diagnosed with 
another back disorder, residuals of a fractured cervical 
spine; however, service connection has not been granted for 
residuals of a fractured cervical spine.  Under 38 C.F.R. 
§ 4.14 the use of manifestations not resulting from service-
connected disability in establishing the service-connected 
evaluation is to be avoided.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (1998) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  In a September 1998 VA examination report, 
the examiner attributed the veteran's functional impairment 
to his nonservice-connected cervical spine disability.  Given 
this opinion, there is no evidentiary basis for the 
assignment of a higher rating.  

The Board has considered the effect of pain in rating the 
veteran's disability.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  From a functional point of view, it 
is clear that the complaints of pain are not reflective of a 
higher rating.  Significantly disabling pain due to the 
service-connected low back disability was not objectively 
verified the VA examiner in 1998.  In other words, the pain 
complaints were not supported by adequate pathology as set 
forth in § 4.40.  Even at its worst, the veteran's low back 
disability would not warrant a rating in excess of 40 
percent.

The Board also has considered whether the veteran is entitled 
to a "staged" rating for his lumbosacral strain, as 
prescribed by in Fenderson.  However, the rating described 
above reflects the greatest degree of disability shown by the 
record; thus, a staged rating is not for application.



ORDER

Entitlement to service connection for residuals of fractured 
cervical spine is denied.

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

